DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements, (IDS) submitted on 10/29/2020; 12/28/2020; 03/29/2021; 05/11/2021; 08/11/2021; 09/02/2021; 10/05/2021; 11/04/2021; 12/09/2021; 12/23/2021; 02/08/2022; 04/13/2022; 05/26/2022; and 06/15/2022, have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 13] The claim recites the limitation of “the upper and lower sealing elements” in the 5th and 6th lines of the claim. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the examiner is unable to determine the metes and bounds of the claim, since it is unclear if these sealing elements are the same or different structures from the “proximal sealing element” and the “distal sealing element.” For purposes of examination, it is interpreted that “the upper and lower sealing elements” are the same structures as the “proximal” and “distal” sealing elements.
[Claim 16] The claim recites the limitation of “the intruder sheath” in the 3rd line of the claim. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the examiner is unable to determine the metes and bounds of the claim, since it is unclear if this sheath is the same or different structure from the “introducer sheath” of claims 14 and 15. For purposes of examination, it is interpreted that “the intruder sheath” is the same structure as the “introducer sheath.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 10, 12-16, and 24-26, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz et al. (USPN 6,221,057).
[Claim 1] Schwartz teaches an introducer sheath (10, Fig 1; col.3, In 20-25) comprising: 
an elongate shaft (shaft between 42 and 16, Fig 1) having a proximal end (end of shaft coupled to 42, Fig 1), a distal end (distal end of shaft 16, Fig1), and a lumen extending therebetween (lumen contacting guide catheter 18 on interior of shaft between 42 and16; Fig 1); 
a hub (valve body 12 including shaft body 20, Fig 1; col.3, In 26-39) coupled to the proximal end of the elongate shaft (at 42; coupled to shaft between 42 and 16, Fig 1), the hub having a lumen extending therethrough (through-lumen 20, Fig 1; col. 3, ln 26-45), and the hub lumen fluidly coupled with the elongate shaft lumen (lumen of 20 shown through shaft, Fig 1); and 
an actuatable hemostasis valve disposed in the hub (collapsible membrane 22 including 30, Fig 1; col. 3, ln 26-39), the actuatable hemostasis valve actuatable between an open configuration (membrane 22 not mechanically deformed when knob 40 is not turned; col.3, In 46-57) and a closed configuration (membrane 22 mechanically deformed when knob 40 is turned, assisted by high pressure in chamber 30, Fig 1; col. 3, In 46-57), 
wherein in the open configuration the actuatable hemostasis valve is disposed in an expanded configuration that allows fluid to flow past the actuatable hemostasis valve (open configuration not maintaining a seal when membrane 22 is not mechanically deformed; col. 3, In 46-57), and 
wherein in the closed configuration the actuatable sealing element is disposed in a collapsed configuration that seals the hub lumen and prevents fluid from flowing past the actuatable hemostasis valve (closed configuration maintaining a seal when membrane 22 is mechanically deformed; col. 3, In 46-57).
[Claim 2] Swartz teaches the limitations of claim 1, upon which claim 2 depends.  In addition, Swartz discloses a purging straw (19, Fig 1; col. 3, In 20-46) slidably disposed in the hub lumen, the purging straw comprising an elongate shaft with a proximal end (end of 19 at 15, Fig 1), a distal end (opposite end of 19 at and beyond 16, shown as a break in Fig 1), and a lumen extending therebetween (inside surface of 19, Fig 1).
[Claim 3] Swartz teaches the limitations of claim 2, upon which claim 3 depends. Swartz also teaches in the closed configuration the actuatable hemostasis valve is in the collapsed configuration and is configured to collapse against the purging straw and prevent axial movement of the purging straw relative to the hub (membrane 22 shown collapsed on 19 in the cross section of 12, Fig 1).
[Claim 4] Swartz teaches the limitations of claim 2, upon which claim 4 depends. Swartz further discloses in the closed configuration the actuatable hemostasis valve is in the collapsed configuration (membrane 22 shown collapsed on 19 in the cross section of 12, Fig 1) and is configured to collapse against a catheter disposed in the hub lumen and prevent axial movement of the catheter relative to the hub (Note: “configured to collapse against a catheter disposed in the hub lumen and prevent axial movement of the catheter relative to the hub" is considered an intended use and carries no patentable weight. Schwartz's valve is considered capable of “configured to collapse against a catheter disposed in the hub lumen and prevent axial movement of the catheter relative to the hub" since it has a tubular channel through the center which can receive an elongated operating device).
[Claim 9] Swartz teaches the limitations of claim 2, upon which claim 9 depends. Swartz also teaches the hub comprises one or more ports fluidly coupled therewith, the one or more ports configured to allow fluid to enter or exit the hub (ports 70, 81, and 95 attached to body 20, Fig 1; col. 4, in 41-67).
[Claim 10] Swartz teaches the limitations of claim 9, upon which claim 10 depends. In addition, Swartz discloses the one or more ports comprise three ports (ports 70, 81, and 95, Fig 1, col. 4, ln 41-67), 
the first port fluidly coupled with the actuatable hemostasis valve and configured to allow introduction of a fluid into the actuatable hemostasis valve (port 95 connected to valve via channel 32, Fig 1; col. 4, ln 41-67), 
the second port fluidly coupled with the actuatable hemostasis valve and i configured to allow fluid to vent out of the actuatable hemostasis valve (port 75 connected to valve via channel 32, Fig 1; col. 4, In 41-67), and 
the third port fluidly coupled with the hub lumen and configured to introduce fluid into the hub lumen or to allow fluid to be removed from the hub lumen (port 81 connected to elongated shaft fluidly connected to valve body 12, 81 connected to valve via channel 32, Fig 1; col. 4, ln 41-67).
[Claim 12] Swartz teaches the limitations of claim 1, upon which claim 12 depends. Swartz also discloses the actuatable hemostasis valve comprises a sealing bladder (chamber 30, Fig 1; col. 3, In 40-46) having an expanded configuration (chamber 30 without high pressure fluid, Fig 1; col. 3, In 40-46) and a collapsed configuration (chamber 30 filed with high pressure fluid, Fig 1; col. 3, ln 40-46), wherein in the expanded configuration the elongate shaft lumen is patent (chamber 30 without high pressure fluid does not push membrane 22 toward center of shaft, thus preventing a seal, Fig 1; col. 3, ln 40-46), and wherein in the collapsed configuration the elongate shaft lumen is obstructed (chamber 30 filled with high pressure fluid pushed membrane 22 toward center forming a seal, Fig 1; col. 3, ln 40-46).
[Claim 13] Swartz teaches the limitations of claim 1, upon which claim 13 depends. Swartz further discloses the actuatable hemostasis valve comprises a plurality of support elements (barbs 41, 43 holding sleeve 40 and membrane 22 in place under tension, Fig 1; col. 3, ln 58-67), a proximal sealing element (proximal end of membrane 22, Fig 1), a distal sealing element (distal end of membrane 22, Fig 1), and a sealing bladder (chamber 30, Fig 4, col. 3, ln 40-46), and 
wherein the hub comprises a hub body (valve body 12, Fig 1; col. 3, In 26-39) and a hub cap (knob 40, Fig 1; col, 3, In 47-67), 
wherein opposite ends of the sealing bladder are coupled to the upper and lower sealing elements (see 112(b) interpretation above) (both ends of chamber 30 shown connected to both ends of membrane 22, Fig 1), 
wherein the plurality of support elements are disposed between the upper and lower sealing elements (barbs 41 and 43 shown between proximal and distal ends of membrane 22, Fig 1), 
wherein the actuatable hemostasis valve is disposed in the hub body (membrane 22 inside of valve body 12, Fig 1; col. 3, ln 20-57), and 
wherein the hub cap is coupled to a proximal end of the hub body (knob 40 shown attached to proximal end of valve body 12, Fig 7; col. 3, ln 20-67).
[Claim 14] Swartz teaches a system for introducing a medical device into a patient, said system comprising: 
an introducer sheath (10, Fig 1; col.3, In 20-25) comprising an elongate shaft (shaft between 42 and 16, Fig 1), a hub (valve body 12 including shaft body 20, Fig 1; col.3, In 26-39)  coupled to a proximal end of the elongate shaft (42 coupled to shaft between 42 and 16, Fig 1), and an actuatable hemostasis valve disposed in the hub (collapsible membrane 22 including 30, Fig 1; col. 3, ln 26-39), the actuatable hemostasis valve actuatable between an open configuration (membrane 22 not mechanically deformed when knob 40 is not turned; col.3, In 46-57) and closed configuration (membrane 22 mechanically deformed when knob 40 is turned, assisted by high pressure in chamber 30, Fig 1; col. 3, In 46-57), wherein in the open configuration fluid is configured to flow past the actuatable hemostasis valve (open configuration not maintaining a seal when membrane 22 is not mechanically deformed; col. 3, In 46-57), and wherein in the closed configuration the fluid is prevented from flowing past the actuatable hemostasis valve (closed configuration maintaining a seal when membrane 22 is mechanically deformed; col. 3, In 46-57).
[Claim 15] Swartz teaches the limitations of claim 14, upon which claim 15 depends.  Swartz also discloses a purging straw (19, Fig 1; col. 3, In 20-46) slidably disposed in the hub lumen, the purging straw comprising an elongate shaft with a proximal end (end of 19 at 15, Fig 1), a distal and (opposite end of 19 at and beyond 16, shown as a break in Fig 1), and a lumen extending therebetween (inside surface of 19, Fig 1).
[Claim 16] Swartz teaches the limitations of claim 15, upon which claim 16 depends. In addition, Swartz teaches in the closed configuration the actuatable hemostasis valve is in the collapsed configuration and is configured to collapse against the purging straw and prevent axial movement of the purging straw relative to the hub (membrane 22 shown collapsed on 19 in the cross section of 12, Fig 1).
[Claim 24] Swartz teaches the limitations of claim 14, upon which claim 24 depends. Swartz also teaches the hub comprises one or more ports fluidly coupled therewith, the one or more ports configured to allow fluid to enter or exit the hub (ports 70, 81, and 95 attached to body 20, Fig 1; col. 4, in 41-67).
[Claim 25] Swartz teaches the limitations of claim 24, upon which claim 25 depends. In addition, Swartz discloses the one or more ports comprise three ports (ports 70, 81, and 95, Fig 1, col. 4, ln 41-67), 
the first port fluidly coupled with the actuatable hemostasis valve and configured to allow introduction of a fluid into the actuatable hemostasis valve (port 95 connected to valve via channel 32, Fig 1; col. 4, ln 41-67), 
the second port fluidly coupled with the actuatable hemostasis valve and i configured to allow fluid to vent out of the actuatable hemostasis valve (port 75 connected to valve via channel 32, Fig 1; col. 4, In 41-67), and 
the third port fluidly coupled with the hub lumen and configured to introduce fluid into the hub lumen or to allow fluid to be removed from the hub lumen (port 81 connected to elongated shaft fluidly connected to valve body 12, 81 connected to valve via channel 32, Fig 1; col. 4, ln 41-67).
[Claim 26] Swartz teaches the limitations of claim 14, upon which claim 26 depends. Swartz also discloses the actuatable hemostasis valve comprises a sealing bladder (chamber 30, Fig 1; col. 3, In 40-46) having an expanded configuration (chamber 30 without high pressure fluid, Fig 1; col. 3, In 40-46) and a collapsed configuration (chamber 30 filed with high pressure fluid, Fig 1; col. 3, ln 40-46), wherein in the expanded configuration fluid is configured to flow past the actuatable hemostasis valve (chamber 30 without high pressure fluid does not push membrane 22 toward center of shaft, thus preventing a seal, Fig 1; col. 3, ln 40-46), and wherein in the collapsed configuration fluid is obstructed from flowing past the actuatable hemostasis valve (chamber 30 filled with high pressure fluid pushed membrane 22 toward center forming a seal, Fig 1; col. 3, ln 40-46).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8, 11, 17, and 20-23, are rejected under 35 U.S.C. 103 as being unpatentable Schwartz et al. (USPN 6,221,057), in view of Marchand et al. (PGPub 2017/0112513).
[Claim 5] Schwartz teaches the limitations of claim 2, upon which claim 5 depends. Schwartz does not specifically disclose the purging straw comprises a stopping element coupled to the proximal end of the purging straw.
However, Marchand teaches an introducer system (figure 1, item 100) comprising a stopping element (plunger 154, Fig 1; paragraph [0089]) coupled to a moveable shaft for limiting the movement of said shaft relative to an outer shaft (figures 2, 3; paragraphs [0089]-[0090]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the purging straw taught by Schwartz, with a stopping element, as taught by Marchand, in order to provide increased control and safety, by allowing for a means by which a maximum extension length is created to prevent overextension of the purging straw during use.
[Claim 6] Schwartz teaches the limitations of claim 2, upon which claim 6 depends. Schwartz does not specifically disclose the purging straw comprises a flared funnel coupled to the distal end of the purging straw.
However, Marchland teaches an introducer system (figure 1, item 100) comprising a flared funnel (“self-expanding funnel”) coupled to the distal end (figure 1, item 110) of an elongate shaft (figure 1, item 106), having a proximal end, a distal end, and a lumen extending therebetween (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the purging straw taught by Schwartz, with a flared funnel, as taught by Marchand, in order to provide increased control and functionality, by providing for a distal end that self-assists in aligning with an entry hole.
[Claim 7] Schwartz and Marchand teach the limitations of claim 6, upon which claim 7 depends.  In addition, Marchand discloses the flared funnel is self-expanding (self-expanding funnel attached to the distal end 110 of the elongate member 106, Fig 1; paragraph [0081]).
[Claim 8] Schwartz and Marchand teach the limitations of claim 6, upon which claim 8 depends. Marchand further discloses the flared funnel comprises a coating or cover coupled thereto (loading funnel 158 covering expanding funnel, Fig 1; paragraph [0093]).
[Claim 11] Schwartz teaches the limitations of claim 1, upon which claim 11 depends. Schwartz does not specifically disclose a dilator with a tapered distal tip.
However, Marchland teaches an introducer system (figure 1, item 100) comprising a dilator with a tapered distal tip (obturator 120 having a tapered distal tip 124, Fig 1; paragraph [0081]), the dilator slidably disposed through an elongate shaft lumen (obturator 120 slidably movable through lumen of 106, Fig 1; paragraph [0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the structure taught by Schwartz, with the use of a dilator with a tapered distal tip, as taught by Marchland, in order to provide increased functionality and versatility, by allowing for an operating device within the sheath having a versatile distal tip capable of improved mobility via a gentler incline on the distal insertion surface.
[Claim 17] Schwartz teaches the limitations of claim 14, upon which claim 17 depends. Schwartz does not specifically disclose a dilator with a tapered distal tip.
However, Marchland teaches an introducer system (figure 1, item 100) comprising a dilator with a tapered distal tip (obturator 120 having a tapered distal tip 124, Fig 1; paragraph [0081]), the dilator slidably disposed through an elongate shaft lumen (obturator 120 slidably movable through lumen of 106, Fig 1; paragraph [0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the structure taught by Schwartz, with the use of a dilator with a tapered distal tip, as taught by Marchland, in order to provide increased functionality and versatility, by allowing for an operating device within the sheath having a versatile distal tip capable of improved mobility via a gentler incline on the distal insertion surface.
[Claim 20] Schwartz teaches the limitations of claim 15, upon which claim 20 depends. Schwartz does not specifically disclose the purging straw comprises a stopping element coupled to the proximal end of the purging straw.
However, Marchand teaches an introducer system (figure 1, item 100) comprising a stopping element (plunger 154, Fig 1; paragraph [0089]) coupled to a moveable shaft for limiting the movement of said shaft relative to an outer shaft (figures 2, 3; paragraphs [0089]-[0090]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the purging straw taught by Schwartz, with a stopping element, as taught by Marchand, in order to provide increased control and safety, by allowing for a means by which a maximum extension length is created to prevent overextension of the purging straw during use.
[Claim 21] Schwartz teaches the limitations of claim 15, upon which claim 21 depends. Schwartz does not specifically disclose the purging straw comprises a flared funnel coupled to the distal end of the purging straw.
However, Marchland teaches an introducer system (figure 1, item 100) comprising a flared funnel (“self-expanding funnel”) coupled to the distal end (figure 1, item 110) of an elongate shaft (figure 1, item 106), having a proximal end, a distal end, and a lumen extending therebetween (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the purging straw taught by Schwartz, with a flared funnel, as taught by Marchand, in order to provide increased control and functionality, by providing for a distal end that self-assists in aligning with an entry hole.
[Claim 22] Schwartz and Marchand teach the limitations of claim 21, upon which claim 22 depends.  In addition, Marchand discloses the flared funnel is self-expanding (self-expanding funnel attached to the distal end 110 of the elongate member 106, Fig 1; paragraph [0081]).
[Claim 23] Schwartz and Marchand teach the limitations of claim 21, upon which claim 23 depends. Marchand further discloses the flared funnel comprises a coating or cover coupled thereto (loading funnel 158 covering expanding funnel, Fig 1; paragraph [0093]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (USPN 6,221,057), in view of Bishop et al. (PGPub 2017/0156857).
[Claim 18] Schwartz teaches the limitations of claim 14, upon which claim 18 depends.  Schwartz does not specifically disclose a delivery catheter slidably disposed in the introducer sheath.
However, Bishop teaches a delivery system and method (figure 8a, item 1000) comprising an introducer catheter (figure 8a, item 1030; paragraph [0136]) and a delivery catheter (figure 8a, item 900; paragraph [0080]) slidably disposed therein (figures 8a-8c).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure taught by Schwartz, to have included a delivery catheter, as taught by Bishop, in order to provide increased functionality and versatility, by allowing for a means by which implants might be delivered while maintaining hemostasis.
[Claim 19] Schwartz and Bishop teach the limitations of claim 18, upon which claim 19 depends. In addition, Bishop discloses the delivery catheter (figure 8a, item 900) carries a prosthetic cardiac valve (figure 8a, item 800; paragraphs [0149], [0151]).

Claims 27-30, 33-36, 38, and 39, are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (PGPub 2017/0156857), in view of Schwartz et al. (USPN 6,221,057).
[Claim 27] Bishop teaches a method of introducing a medical device into a patient, said method comprising: 
inserting an introducer sheath (figure 8a, item 1030) into a blood vessel (vascular access site prepared, guidewire inserted into vascular access, combined delivery system 1000 inserted over guidewire; paragraphs [0145]-[0149]); 
slidably disposing an elongate shaft into the introducer sheath (introducer catheter 1030 held in place while delivery catheter 900 is further advanced, figure 8b; paragraph [0149]); 
advancing the medical device through the introducer sheath to a target treatment area (delivery catheter 900 is advanced over the aortic arch and past the aortic valve; paragraph [0150]); 
performing a treatment on the patient at the target treatment area with the medical device (deployment of implant 600 once it is in place, paragraph [0153]-[0157]); and 
removing the elongate shaft from the introducer sheath (delivery catheter removed from patient before the introducer catheter is removed; paragraph [0160]).
Although teaching the use of a hemostasis valve (figure 8a, item 1042; paragraph [0139]), Bishop does not specifically disclose an actuatable valve.
However, Schwartz teaches a system and method for introducing a medical device into a patient, said method comprising the steps of:
actuating an actuatable hemostasis valve in the introducer sheath to collapse against the elongate shaft thereby preventing fluid from flowing past the actuatable hemostasis valve (collapsible membrane 22 seals around operating device 19, assisted by fluid pressure from chamber 30; col. 3, In 26-39); and
actuating the actuatable hemostasis valve in the introducer sheath to expand away from the elongate shaft thereby allowing fluid to flow past the actuatable hemostasis valve (relieve pressure from chamber 30 with valve 53, Fig 2; col. 4, lines 5-22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method steps taught by Bishop, to have utilized an actuatable hemostasis valve, as taught by Schwartz, in order to provide increased functionality and control, by allowing for an active means by which an operator might initiate/cease hemostasis during/after a procedure.
[Claims 28 and 29] Bishop and Schwartz teach the method steps of claim 27, upon which claims 28 and 29 depend.  In addition, Schwartz discloses the actuatable hemostasis valve comprises a sealing bladder (chamber 30, Fig 1; col. 3, In 40-46) having an expanded configuration (chamber 30 without high pressure fluid, Fig 1; col. 3, In 40-46) and a collapsed configuration (chamber 30 filed with high pressure fluid, Fig 1; col. 3, ln 40-46), wherein in the expanded configuration the elongate shaft lumen is patent (chamber 30 without high pressure fluid does not push membrane 22 toward center of shaft, thus preventing a seal, Fig 1; col. 3, ln 40-46), and wherein in the collapsed configuration the elongate shaft lumen is obstructed (chamber 30 filled with high pressure fluid pushed membrane 22 toward center forming a seal, Fig 1; col. 3, ln 40-46).
[Claim 30] Bishop and Schwartz teach the method steps of claim 27, upon which claim 30 depends. Bishop does not specifically disclose the elongate shaft comprises a purging straw.
However, Schwartz teaches a purging straw (19, Fig 1; col. 3, In 20-46), the method further comprising filling the purging straw with a liquid and purging a gas out of the purging straw (“Expandable reservoir 82 helps force liquid out of proximal end 14 of hemostasis valve 10 so as to prevent air from entering”; col. 5, In 8-10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method taught by Bishop, to have utilized a purging straw, as taught by Schwartz, in order to provide increased control and safety, by allowing for a means by which air emboli might be prevented from entering the vasculature.
[Claim 33] Bishop and Schwartz teach the method steps of claim 27, upon which claim 33 depends. Bishop discloses the introducer sheath (figure 8a, item 1030) comprises a hub (figure 8a, item 1042) coupled to the proximal end of the introducer sheath (figure 8a, item 1030). Schwartz further discloses the actuatable hemostasis valve comprises a sealing bladder (chamber 30, Fig 1; col. 3, In 40-46) in a hub (figure 1, item 12), and wherein actuating the actuatable hemostasis valve to collapse against the elongate shaft comprises introducing a fluid into the hub to collapse the sealing bladder (sealing by fluid pressure from chamber 30 surrounding through-lumen 20, Fig 1; col. 3, ln 20-39).
[Claim 34] Bishop and Schwartz teach the method steps of claim 33, upon which claim 34 depends. In addition, Schwartz teaches actuating the actuatable hemostasis valve to collapse against the elongate shaft further comprises venting a fluid out of the hub (“opening and closing of the hemostasis valve can in fact be accomplished solely by selectively providing sufficient fluid pressure in chamber 30 to completely seal collapsible membrane 22 around operating device 19”; col. 4, ln 9-14).
[Claim 35] Bishop and Schwartz teach the method steps of claim 27, upon which claim 35 depends. Bishop discloses the introducer sheath (figure 8a, item 1030) comprises a hub (figure 8a, item 1042) coupled to the proximal end of the introducer sheath (figure 8a, item 1030). Schwartz further discloses the actuatable hemostasis valve comprises a sealing bladder (chamber 30, Fig 1; col. 3, In 40-46) in a hub (figure 1, item 12), and wherein actuating the actuatable hemostasis valve in the introducer sheath to expand away from the elongate shaft comprises removing fluid from the hub (“opening and closing of the hemostasis valve can in fact be accomplished solely by selectively providing sufficient fluid pressure in chamber 30 to completely seal collapsible membrane 22 around operating device 19”; col. 4, ln 9-14).
[Claim 36] Bishop and Schwartz teach the method steps of claim 27, upon which claim 36 depends. Bishop discloses the introducer sheath (figure 8a, item 1030) comprises a hub (figure 8a, item 1042) coupled to the proximal end of the introducer sheath (figure 8a, item 1030). Schwartz further discloses the actuatable hemostasis valve comprises a sealing bladder (chamber 30, Fig 1; col. 3, In 40-46) in a hub (figure 1, item 12), and wherein the introducer sheath is purged by introducing a fluid into the hub (“Expandable reservoir 82 helps force liquid out of proximal end 14 of hemostasis valve 10 so as to prevent air from entering”; col. 5, In 8-10).
[Claim 38] Bishop and Schwartz teach the method steps of claim 27, upon which claim 38 depends. In addition, Bishop discloses the medical device comprises a prosthetic cardiac valve (figure 8a, item 800; paragraphs [0145], [0149], [0151]).
[Claim 39] Bishop and Schwartz teach the method steps of claim 27, upon which claim 39 depends. Bishop further discloses the elongate shaft is a delivery catheter carrying the medical device (delivery system 100 carrying cardiovascular prosthetic implant 800; paragraph [0149]).

Claim 31, 32, and 37, are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (PGPub 2017/0156857), in view of Schwartz et al. (USPN 6,221,057), in further view of Marchand et al. (PGPub 2017/0112513).
[Claim 31] Bishop and Schwartz teach the method steps of claim 30, upon which claim 31 depends.  Bishop and Schwartz do not specifically disclose the purging straw comprises a stopping element coupled to the proximal end of the purging straw.
However, Marchand teaches an introducer system (figure 1, item 100) comprising a stopping element (plunger 154, Fig 1; paragraph [0089]) coupled to a moveable shaft for limiting the movement of said shaft relative to an outer shaft (figures 2, 3; paragraphs [0089]-[0090]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the purging straw taught by Bishop and Schwartz, with a stopping element, as taught by Marchand, in order to provide increased control and safety, by allowing for a means by which a maximum extension length is created to prevent overextension of the purging straw during use.
[Claim 32] Bishop and Schwartz teach the method steps of claim 30, upon which claim 32 depends.  Bishop and Schwartz do not specifically disclose radially expanding a flared funnel on a distal end of the purging straw.
However, Marchland teaches an introducer system (figure 1, item 100) comprising a self-expanding flared funnel (“self-expanding funnel”) coupled to the distal end (figure 1, item 110) of an elongate shaft (figure 1, item 106), having a proximal end, a distal end, and a lumen extending therebetween (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method taught by Bishop and Schwartz, with a radially flaring funnel, as taught by Marchand, in order to provide increased control and functionality, by providing for a distal end that self-assists in aligning with an entry hole.
[Claim 37] Bishop and Schwartz teach the method steps of claim 27, upon which claim 37 depends. Bishop and Schwartz do not specifically disclose slidably disposing a dilator through the introducer sheath.
However, Marchland teaches an introducer system (figure 1, item 100) comprising a dilator with a tapered distal tip (obturator 120 having a tapered distal tip 124, Fig 1; paragraph [0081]), the dilator slidably disposed through an elongate shaft lumen (obturator 120 slidably movable through lumen of 106, Fig 1; paragraph [0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the method taught by Bishop and Schwartz, with the use of a dilator with a tapered distal tip, as taught by Marchland, in order to provide increased functionality and versatility, by allowing for an operating device within the sheath having a versatile distal tip capable of improved mobility via a gentler incline on the distal insertion surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/21/2022